Citation Nr: 1424584	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  10-49 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to an increased schedular rating for degenerative joint disease of the left knee, currently evaluated as 10 percent disabling. 

2. Entitlement to an increased separate rating for left knee instability, currently evaluated as 30 percent disabling.  

3. Entitlement to an increased schedular rating for degenerative joint disease of the lumbar spine, currently evaluated as 10 percent disabling prior to February 17, 2011 and 20 percent disabling after February 17, 2011.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to January 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In an April 2011 rating action, the evaluation of the Veteran's lumbar spine disability was increased from 10 percent to 20 percent effective from February 2011.  

The issue of entitlement to an increased rating for left knee disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDINGS OF FACT

1. Prior to February 17, 2011, the Veteran's service-connected low back disorder was manifested by forward flexion of the lumbar spine greater than 60 degrees with painful motion and combined range of motion of the lumbar spine greater than 120 degrees; but with mild sciatica of the left leg and without bladder and bowel impairment.  

2. On and after February 17, 2011, the Veteran's service-connected low back disorder was manifested by forward flexion of the lumbar spine greater than 30 degrees but with painful motion, without muscle spasm or guarding severe enough to result in abnormal gait or contour; and without bladder or bowel impairment but with mild sciatica of the left leg.  


CONCLUSIONS OF LAW

1. The criteria for the assignment of a disability rating in excess of 10 percent for degenerative joint disease of the lumbar spine prior to February 17, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. §§  4.10, 4.40, 4.45, 4.71a (2013).  

2. The criteria for the assignment of a disability rating in excess of 20 percent for degenerative joint disease of the lumbar spine on and after February 17, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  An October 2009 letter, issued prior to the rating action on appeal, advised the Veteran of the general criteria for determining a disability rating and how an effective date of an award of an increased level of compensation is granted.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  The Veteran's VA treatment records, dated through January 2010, and pertinent TRICARE records, dated through February 2012, have been associated with the claims file.  The Veteran's TRICARE records include her outpatient physical therapy as well as her Air Force Academy Hospital records.    

VCAA also requires VA to provide an examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. §5103A(d) (West 2002); 38 C.F.R. § 3.159 (2013).  The Veteran was afforded VA examinations in October 2009, February 2011, and May 2012 for her low back disorder claim.  These examination reports are adequate as the examiner conducted an appropriate evaluation of the Veteran, reviewed pertinent medical records, and noted examination findings as to the severity of the Veteran's low back disorder.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

As such, VA has satisfied its duties to notify and assist.  

Increased Rating for Lumbar Spine Disorder

Applicable Laws and Regulations 

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45 (2013).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Under the general rating formula for diseases and injuries of the spine, a 10 percent rating requires forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees.  A 20 percent disability rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating requires unfavorable ankylosis of the entire spine.

The rating schedule also includes criteria for evaluating intervertebral disc syndrome (IVDS). Under DC 5243, IVDS is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on the Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, DC 5243.  Under the IVDS formula, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A rating of 20 percent is warranted where there are incapacitating episodes with a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).

Any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Note (1).  In this regard, a separate 10 percent evaluation for left leg sciatica was granted in a June 2010 rating.  As this decision was not appealed, it will not be further discussed.  

Analysis 

Although a Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1 (2013), see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

By way of background, the RO granted service connection for low back disability in July 2007, and a 10 percent evaluation was assigned.  No pertinent VA treatment records were physically or constructively associated with the claims file within one year of the July 2007 rating decision, and the Veteran did not perfect an appeal of that decision.  As such, the July 2007 rating decision is final.  

As indicated above, an April 2011 rating decision increased the Veteran's disability rating for her low back disorder to 20 percent effective February 2011.  After careful review of the evidence of record, the Board finds that a rating in excess of 10 percent prior to February 2011 and a rating in excess of 20 percent after February 2011 is not warranted.  

Prior to February 2011, VA treatment records dated in February 2009, indicate that the Veteran had full forward flexion but limited extension, side bending, and rotation.  The Veteran's treatment records, dated December 2009 and May 2010, note that the Veteran experienced muscle spasms, however, there was no notation that the muscle spasm was severe enough to result in abnormal gait or spinal contour.      

An October 2009 VA examination report noted that the Veteran had forward flexion of the lumbar spine to 90 degrees and extension of the lumbar spine to 30 degrees.  Left and right lateral flexion was noted to be 30 degrees and left and right lateral rotation was noted to be 30 degrees.  The examiner stated that although there was no change in range of motion following repetitive testing, there was pain and tenderness of the lumbar spine during examination.  He opined that painful motion caused a 20 degree loss of flexion and a 15 degree loss of extension.  Even when considering the Veteran's painful motion, the Veteran's disability picture does not rise to a level required for a 20 percent rating as the Veteran's forward flexion is greater than 60 degrees, the combined range of motion is greater than 120 degrees, and there is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  

There is also no medical evidence of record to warrant a higher rating under the Formula for Rating IVDS Based on Incapacitating Episodes.  A 20 percent or higher rating under this formula requires incapacitating episodes having a total duration of at least 2 weeks during the past twelve months that resulted in bed rest prescribed by a physician.  Although the Veteran contends that she could not get out of bed on "several" occasions, see February 2009 VA treatment record, the February 2011 VA examination report noted that there were no incapacitating episodes requiring physician ordered bed rest within the past twelve months.          

The Veteran's February 2011 VA examination was the first medical evidence of record that supported a higher rating than 10 percent for low back disorder.  
During the February 2011 VA examination, the Veteran reported flare-ups approximately three times per month and that her low back pain required Toradol injections within the last 12 months.  The February 2011 VA examiner noted a mild antalgic gait, mild muscle spasm, and tenderness to palpation.  However, there was no scoliosis or kyphosis.  The examiner noted forward flexion from 0 degrees to 40 degrees without pain and that she experienced pain on forward flexion at 60 degrees.  The examiner noted that there was no significant change in range of motion after repetitive testing so no additional loss of range of motion was expressed for the lumbar spine due to painful motion, weakness, impaired endurance, incoordination, or instability.             

The May 2012 VA examination report noted that the Veteran had normal lumbar lordotic curves and mild to moderate degenerative joint disease.  She did not require the use of assistive devices to ambulate.  She had "forward flexion to be 30 degrees before pain was provoked, but she could extend further to 50 degrees at which pain was noted at end of range of motion."  Although it was noted that the Veteran had painful motion, it was specifically stated that there was no change in active or passive range of motion during repetitive testing and no additional loss of range of motion was observed for the lumbar spine due to painful motion, weakness, impaired endurance, incoordination, or instability.      

The Veteran's VA treatment records, TRICARE treatment records, and physical therapy records do not indicate ankylosis or additional loss of range of motion not noted during the VA examination reports of record.  

As such, the Board finds that the Veteran's disability picture after February 2011 more closely resembles that of a 20 percent rating.  There was no ankylosis noted to warrant a 50 percent or 100 percent rating.  Although the May 2012 examiner stated that the Veteran had forward flexion to 30 degrees before pain, she was successfully able to flex an additional 20 degrees.  Further, the examiner stated that there was no additional loss on repetitive testing.  As such, even when considering the Veteran's painful motion, the Board finds that the Veteran's disability picture more closely resembles that of a 20 percent rating rather than a 40 percent rating.    

A disability rating in excess of 20 percent based on incapacitating episodes is also not warranted.  For a rating in excess of 20 percent under the IVDS formula, the Veteran would need physician prescribed bed rest totaling a duration of at least four weeks during the last twelve months.  The May 2012 VA examination report noted that the Veteran described monthly flare-ups of pain which lasted approximately 24 to 48 hours.  The examiner stated that these flare-ups of pain require both self-directed and physician-ordered periods of bed rest for incapacitating episodes.  However, the Board notes that even monthly flare-ups of pain that last one to two days does not equate to four weeks of physician-ordered bed rest.  As such, a higher rating under the IVDS formula may not be granted.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the first Thun element is not satisfied in the present case.  The manifestations of the Veteran's service-connected low back disorder, including limitation of motion due to pain and functional limitation, are specifically contemplated by the schedular criteria.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. 32, 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  The rating criteria are therefore adequate to evaluate the Veteran's low back disorder and associated sciatica of the left leg and referral for consideration of extraschedular rating is not warranted. 

The Board is mindful that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the Board notes that the Veteran has stated that she takes off from work "several" days a year due to health conditions, to include her low back disorder, entitlement to a TDIU is not raised by the record as a review of the record has indicated that the Veteran is currently employed.  See July 2010 lay statement, the October 2009 VA examination report, February 2011 VA examination report, and the May 2012.  


ORDER

Entitlement to an increased rating in excess of 10 percent for degenerative joint disease of the lumbar spine prior to February 17, 2011 is denied. 

Entitlement to an increased rating in excess of 20 percent for degenerative joint disease of the lumbar spine on and after February 17, 2011 is denied.  





REMAND

The Board notes that the most recent VA examination for the Veteran's left knee disorder was conducted in February 2011, more than three years ago, and her representative's July 2012 and March 2014 statements assert that the Veteran's left knee disorder has worsened.  As such, VA is required to afford her a contemporaneous VA examination to assess the current nature, extent, and severity of her left knee disorder.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

VA treatment records, dated since January 2010, and TRICARE records, dated since February 2012, also should be associated with the claims file upon remand.  

Accordingly, the case is REMANDED for the following action:

1. Gather copies of any outstanding relevant records of VA treatment after January 2010.

2. Gather copies of any outstanding relevant TRICARE records, dated since February 2012, to include but not limited to treatment from U.S. Air Force Academy Hospital, Evans Army Community Hospital, Falcon Physical Therapy, and Robinson Family Medicine Clinic. 

3. Ask the Veteran to identify any additional private treatment she wishes to be considered in connection with her claim.  Such records should be sought.  

4. Schedule the Veteran for an appropriate VA examination to determine the current nature, extent, and severity of her left knee disorder.  Notice of the examination should be included in the claims file.  The claims file should be made available to and reviewed by the examiner. 

The examiner shall discuss any functional impairment of the left knee, addressing weakened movement, excess fatigability, incoordination, instability, pain on movement, swelling, deformity, or atrophy of disuse.  Any functional impairment should be expressed in degrees of limitation of motion, if possible.  

5. Then readjudicate the claim.  If the benefit sought on appeal remains denied, then the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


